Exhibit 10.2

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”), is entered into as of June 26, 2002,
by and among ELGAR ELECTRONICS CORPORATION, a California corporation
(“Borrower”), ELGAR HOLDINGS, INC., a Delaware corporation (“Parent”; Borrower
and Parent are referred to hereinafter each individually as a “Debtor”, and
individually and collectively, jointly and severally, as the “Debtors”), and
ABLECO FINANCE LLC, a Delaware limited liability company, as collateral agent
for the Lender Group (in such capacity, together with its successors, if any, in
such capacity, “Collateral Agent”), with reference to the following:

 

WHEREAS, Borrower and Parent are parties to that certain Financing Agreement
(the “Financing Agreement”), of even date herewith, with the Lenders (as
hereinafter defined), Ableco Finance LLC, a Delaware limited liability company,
as administrative agent for the Lender Group (in such capacity, together with
its successors, if any, in such capacity, “Administrative Agent”) and Collateral
Agent, pursuant to which (i) the Lender Group (as defined herein) has agreed to
make certain financial accommodations to Borrower, and (ii) Parent has agreed to
guarantee the obligations of Borrower to the Lender Group;

 

WHEREAS, Borrower is a Subsidiary of Parent, and Parent will benefit by virtue
of the financial accommodations to Borrower; and

 

WHEREAS, each Debtor desires to secure its obligations under the Loan Documents
to which it is party by granting to Collateral Agent, for the benefit of the
Lender Group, security interests in the Collateral as set forth herein.

 

NOW THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and each intending to
be bound hereby, Collateral Agent and each Debtor agree as follows:

 


1.             DEFINITIONS AND CONSTRUCTION.

 

1.1.         Definitions.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Financing
Agreement.  As used in this Agreement, the following terms shall have the
following definitions:

 

“Accounts” means all currently existing and hereafter arising accounts, contract
rights, and all other forms of obligations owing to one or more of the Debtors
arising out of the sale, license, or lease of goods or General Intangibles or
the rendition of services by the Debtors, irrespective of whether earned by
performance, any and all such rights or obligations evidenced by chattel paper,
instruments or documents, any and all credit insurance, guaranties, or security
therefor, and any and all supporting obligations in respect of any of the
foregoing.

 

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account, chattel paper, or a General
Intangible.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Agreement” has the meaning ascribed thereto in the preamble to this Agreement
and any joinders, extensions, riders, supplements, notes, amendments, or
modifications to or in connection with this Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.), as amended, and any successor statute.

 

“Borrower” has the meaning ascribed thereto in the preamble to this Agreement.

 

“Code” means the Uniform Commercial Code in effect in the State of New York from
time to time.

 

“Collateral” means all of each Debtor’s right, title, and interest in and to
each of the following: the Accounts; Debtors’ Books; the Equipment; the General
Intangibles; the Inventory; the Investment Property; the Negotiable Collateral;
any money, or other assets of any Debtor which now or hereafter come into the
possession, custody, or control of Collateral Agent or any other member of the
Lender Group; and the proceeds and products, whether tangible or intangible, of
any of the foregoing, including proceeds of insurance covering any or all of the
Collateral, and any and all Accounts, Debtors’ Books, Equipment, General
Intangibles, Inventory, Investment Property, Negotiable Collateral, real
property, money, deposit accounts, or other tangible or intangible property
resulting from the sale, exchange, collection, or other disposition of any of
the foregoing, or any portion thereof or interest therein, and the proceeds
thereof.

 

“Collateral Access Agreement” means a landlord waiver, mortgagee waiver, bailee
letter, or acknowledgement agreement of any warehouseman, processor, lessor,
consignee, or other Person in possession of, having a Lien upon, or having
rights or interests in the Equipment or Inventory, in each case, in form and
substance satisfactory to Collateral Agent.

 

“Collateral Agent” has the meaning ascribed thereto in the preamble to this
Agreement.

 

“copyright” shall have the meaning ascribed to such term in the Copyright Act,
and includes unregistered copyrights.

 

“Copyright Act” means the United States Copyright Act of 1976, as amended, and
any successor statute, and the rules promulgated thereunder.

 

“Debtor” and “Debtors” have the respective meanings set forth in the preamble to
this Agreement.

 

“Debtors’ Books” means all of each Debtor’s now owned or hereafter acquired
books and records, including:  ledgers; records indicating, summarizing, or
evidencing such Debtor’s properties or assets (including the Collateral) or
liabilities; all information relating to such Debtor’s business operations or
financial condition; and all computer programs, disc or tape

 

2

--------------------------------------------------------------------------------


 

files, printouts, runs, or other computer prepared information in respect of
such books and records.

 

“Equipment” means all of each Debtor’s present and hereafter acquired right,
title, and interest with respect to machinery, machine tools, motors, equipment,
furniture, furnishings, fixtures, vehicles (including motor vehicles and
trailers), tools, parts, dies, jigs, goods (other than consumer goods, farm
products, or Inventory), wherever located, and any interest of any Debtor in any
of the foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing, wherever
located.

 

“Event of Default” has the meaning ascribed to it in Section 6.

 

“Financing Agreement” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“General Intangibles” means all of each Debtor’s present and future general
intangibles and other personal property (including contract rights, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trademarks, servicemarks, copyrights, source
code, mask works, internet-related general intangibles (including domain names,
web sites, and all contents contained therein and located thereat), blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any
agreements (whether royalty agreements, licensing agreements, or any other
agreements), infringements claims, computer programs, information contained in
or on computer discs or computer tapes or other information storage media,
literature, reports, catalogs, deposit accounts, insurance premium rebates, tax
refunds, and tax refund claims), other than goods, Accounts, Investment
Property, and Negotiable Collateral, and any and all supporting obligations in
respect of any of the foregoing.

 

“Inventory” means all present and future inventory in which any Debtor has any
right, title, or interest, including goods held for sale, license, or lease or
to be furnished under a contract of service and all of each Debtor’s present and
future raw materials, work in process, piece goods, trim and finished goods, and
packing and shipping materials, wherever located, and any documents of title
representing any of the above, and all such other property the sale, license,
lease, or other disposition of which would give rise to an Account or cash
(including intellectual property the license of which would give rise to an
Account or cash).

 

“Investment Property” means all of each Debtor’s now owned or hereafter acquired
right, title and interest with respect to “investment property” as that term is
defined in the Code, and any and all supporting obligations in respect thereof.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

3

--------------------------------------------------------------------------------


 

“Lender Group” means collectively the Lenders, Administrative Agent and
Collateral Agent.

 

“Lenders” means, individually and collectively, each of the lenders identified
on the signature pages of the Financing Agreement, and any other Person made a
party thereto in accordance with the provisions of Section 12.07 thereof
(together with their respective successors and assigns).

 

“Lender Group Expenses” means all costs or expenses (including taxes, and
insurance premiums) required to be paid by any Debtor under this Agreement, the
Financing Agreement, or any other Loan Document that are paid or incurred by the
Lender Group.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, employees, counsel,
agents, and attorneys-in-fact of such Lender and such Lender’s Affiliates.

 

“Negotiable Collateral” means all of each Debtor’s present and future letters of
credit, notes, drafts, instruments, Investment Property, documents, personal
property leases (wherein any Debtor is the lessor), chattel paper, Debtors’
Books relating to any of the foregoing, and any and all supporting obligations
in respect of the foregoing.

 

“Parent” has the meaning ascribed thereto in the preamble to this Agreement.

 

“Permitted Protest” means the right of Debtors to protest any Lien (other than
any such Lien that secures the Secured Obligations), or tax (other than payroll
taxes or taxes that are the subject of a United States federal tax lien with
respect to which a notice of Lien has been filed), provided that (a) a reserve
with respect to such obligation is established on the books of Debtors in an
amount that is reasonably satisfactory to Collateral Agent, (b) any such protest
is instituted and diligently prosecuted by Debtors in good faith, and (c)
Collateral Agent is reasonably satisfied that, while any such protest is
pending, there will be no impairment of the enforceability, validity, or
priority of any of the Liens of Collateral Agent in and to the Collateral for
the benefit of the Lender Group.

 

“Secured Obligations” shall mean, with respect to each Debtor, all liabilities,
Obligations, or undertakings owing by such Debtor to Agent or the Lender Group
of any kind or description arising out of or outstanding under, advanced or
issued pursuant to, or evidenced by the Financing Agreement, the other Loan
Documents to which such Debtor is a party, or this Agreement, irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, voluntary or involuntary, whether now existing
or hereafter arising, and including all interest (including interest that
accrues after the filing of a case under the Bankruptcy Code) and any and all
costs, fees (including attorneys fees), and expenses which such Debtor is
required to pay pursuant to any of the foregoing.

 

1.2.         Code.  Any terms used in this Agreement which are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein.

 

1.3.         Construction.  Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include

 

4

--------------------------------------------------------------------------------


 

the plural, the term “including” is not limiting, and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and similar
terms in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Section,  subsection, clause, schedule,
and exhibit references are to this Agreement unless otherwise specified.  Any
reference in this Agreement or in any of the other Loan Documents to this
Agreement or any of the other Loan Documents shall include all alterations,
amendments, restatements, changes, extensions, modifications, renewals,
replacements, substitutions, and supplements, thereto and thereof, as
applicable.  In the event of a direct conflict between the terms and provisions
of this Agreement and the Financing Agreement, it is the intention of the
parties hereto that both such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other.  In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Financing Agreement shall control and govern;
provided, however, that the inclusion herein of additional obligations on the
part of a Debtor and supplemental rights and remedies in favor of Collateral
Agent, in each case in respect of the Collateral, shall not be deemed a conflict
with the Financing Agreement.

 

1.4.         Schedules and Exhibits.  All of the schedules and exhibits attached
to this Agreement shall be deemed incorporated herein by reference.

 


2.             CREATION OF SECURITY INTEREST.


 


2.1.         GRANT OF SECURITY INTEREST.

 

(a)           Each Debtor hereby grants to Collateral Agent, for the benefit of
the Lender Group, continuing security interests in all currently existing and
hereafter acquired or arising Collateral in order to secure prompt repayment of
any and all of the Secured Obligations in accordance with the terms and
conditions of the Loan Documents and in order to secure prompt performance by
each Debtor of each such Debtor’s covenants and duties under the Loan Documents.

 

(b)           Notwithstanding anything herein to the contrary, the Collateral
shall not include any agreement with a third party existing on the date hereof
that prohibits the grant of a Lien on such agreement or any of any Debtor’s
rights thereunder without the consent of such party or under which a consent to
such grant is otherwise required, which consent has not been obtained, except to
the extent rights under any such prohibition are invalidated by Sections 9-406,
9-407, 9-408, and 9-409 of the Code; provided, however, that the Collateral
shall include (A) the proceeds of the above to the extent such proceeds are
otherwise included in the Collateral, and (B) all items excluded pursuant to
this subsection (b) from and after the date on which the requisite consent is
obtained.  Furthermore, each Debtor agrees to use its commercially reasonable
efforts to obtain and maintain in full force and effect all consents
contemplated pursuant to this subsection (b).

 

(c)           Collateral Agent’s security interests in the Collateral for the
benefit of the Lender Group shall attach to all Collateral without further act
on the part of the Lender Group or any Debtor.

 

5

--------------------------------------------------------------------------------


 

(d)           Except as expressly set forth in this Agreement or any other Loan
Document, no Debtor has any authority, express or implied, to dispose of any
item or portion of the Collateral.

 

2.2.         Negotiable Collateral.  In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral in the form of
notes, drafts, instruments, documents, or chattel paper, Debtor shall, promptly
upon the request of Collateral Agent, endorse and assign such notes, drafts,
instruments, documents, or chattel paper to Collateral Agent and deliver
physical possession of such notes, drafts, instruments, documents, or chattel
paper to Collateral Agent.

 

2.3.         Collection of Accounts, General Intangibles, Negotiable Collateral.
 At anytime after and during the continuance of an Event of Default, Collateral
Agent or Collateral Agent’s designee may: (a) notify customers or Account
Debtors of any Debtor that the Accounts, General Intangibles, or Negotiable
Collateral have been assigned to Collateral Agent or that Collateral Agent has a
security interest therein for the benefit of the Lender Group ; and (b) collect
the Accounts, General Intangibles, and Negotiable Collateral directly and
charge, or cause Administrative Agent to charge for the benefit of Collateral
Agent, the collection costs and expenses incurred by Collateral Agent in
connection with any such collection of the Accounts to the Loan Account.

 

2.4.         Delivery of Additional Documentation Required.  Each Debtor shall
execute, and deliver to Collateral Agent, prior to or concurrently with such
Debtor’s execution and delivery of this Agreement and at any time thereafter at
the request of Collateral Agent, all financing statements, continuation
financing statements, fixture filings, security agreements, chattel mortgages,
pledges, mortgages, deeds of trust, assignments, endorsements of certificates of
title, applications for title, affidavits, reports, notices, schedules of
accounts, letters of authority, and all other documents that Collateral Agent
may reasonably request, in form satisfactory to Collateral Agent, to perfect and
continue perfected Collateral Agent’s security interests in the Collateral for
the benefit of the Lender Group and in order to fully consummate all of the
transactions contemplated under the Loan Documents.

 

2.5.         Power of Attorney.  Each Debtor hereby irrevocably makes,
constitutes, and appoints Collateral Agent (and any of Collateral Agent’s
officers, employees, or agents (including Administrative Agent) designated by
Collateral Agent) as such Debtor’s true and lawful attorney, with power to:  (a)
if such Debtor refuses to, or fails timely to execute and deliver any of the
documents described in Section 2.4, sign the name of such Debtor on any of the
documents described in Section 2.4; (b) at any time that an Event of Default has
occurred and is continuing or the Lender Group, or Collateral Agent on behalf
thereof, deems itself insecure (in accordance with Section 1-208 of the Code),
sign such Debtor’s name on any invoice or bill of lading relating to any
Account, drafts against Account Debtors, schedules and assignments of Accounts,
verifications of Accounts, and notices to Account Debtors; (c) send requests for
verification of Accounts; (d) after the occurrence and during the continuance of
an Event of Default, endorse such Debtor’s name on any checks, notices,
acceptances, money orders, drafts, or other item of payment or security that may
come into Collateral Agent’s or any other member of the Lender Group’s
possession; (e) at any time that an Event of Default has occurred and is
continuing or the Lender Group, or Collateral Agent on behalf thereof, deems
itself insecure (in

 

6

--------------------------------------------------------------------------------


 

accordance with Section 1-208 of the Code), notify the post office authorities
to change the address for delivery of such Debtor’s mail to an address
designated by Collateral Agent, to receive and open all mail addressed to such
Debtor, and to retain all mail relating to the Collateral and forward all other
mail to such Debtor; (f) at any time that an Event of Default has occurred and
is continuing or the Lender Group, or Collateral Agent on behalf thereof, deems
itself insecure (in accordance with Section 1-208 of the Code), make, settle,
and adjust all claims under such Debtor’s policies of insurance and make all
determinations and decisions with respect to such policies of insurance; and (g)
at any time that an Event of Default has occurred and is continuing or the
Lender Group, or Collateral Agent on behalf thereof, deems itself insecure (in
accordance with Section 1-208 of the Code), settle and adjust disputes and
claims respecting the Accounts directly with Account Debtors, for amounts and
upon terms which Collateral Agent determines to be reasonable, and Collateral
Agent may cause to be executed and delivered any documents and releases which
Collateral Agent determines to be necessary.  The appointment of Collateral
Agent as each Debtor’s attorney, and each and every one of Collateral Agent’s
rights and powers, being coupled with an interest, is irrevocable until all of
the Secured Obligations have been fully and finally performed and paid in cash
and the obligations of the Lender Group to extend credit under the Financing
Agreement have been irrevocably terminated.

 

2.6.         Right to Inspect.  Collateral Agent (through any of its officers,
employees, or agents) shall have the right, from time to time during normal
business hours, at the expense of such Debtor, to inspect Debtors’ Books and to
check, test, and appraise the Collateral in order to verify each Debtor’s
financial condition or the amount, quality, value, condition of, or any other
matter relating to, the Collateral.

 


3.             REPRESENTATIONS AND WARRANTIES.

 

Each Debtor represents and warrants as follows:

 

3.1.         No Prior Encumbrances.  Each Debtor has good and defensible title
to the Collateral, free and clear of all Liens except Permitted Liens.

 

3.2.         Location of Inventory and Equipment.  The Inventory and Equipment
are not stored with a bailee, warehouseman, or similar party (without Collateral
Agent’s prior written consent) and are located only at the locations identified
on Schedule 6.01(ff) of the Financing Agreement or otherwise permitted by
Section 4.2.

 

3.3.         Inventory Records.  Each Debtor now keeps, and hereafter at all
times shall keep, correct and accurate records itemizing and describing the
kind, type, quality, and quantity of the Inventory, and each Debtor’s cost
therefor.

 


3.4.         [INTENTIONALLY OMITTED].

 

3.5.         Reliance by Collateral Agent; Cumulative.  The warranties,
representations, and agreements set forth herein shall be conclusively presumed
to have been relied upon by Collateral Agent and the Lender Group, and shall be
cumulative and in addition to any and all other warranties, representations, and
agreements which any Debtor shall now or hereinafter give, or cause to be given,
to Collateral Agent or the Lender Group.

 

7

--------------------------------------------------------------------------------


 


4.             AFFIRMATIVE COVENANTS.

 

Each Debtor covenants and agrees that, until payment in full in cash of the
Secured Obligations, and unless Collateral Agent shall otherwise consent in
writing, each Debtor shall do all of the following:

 


4.1.         [INTENTIONALLY OMITTED].

 

4.2.         Location of Inventory and Equipment.  Keep the Inventory and
Equipment only at the locations identified on Schedule 6.01(ff) of the Financing
Agreement; provided, however, that any Debtor may amend such schedule so long as
such amendment occurs by written notice to Collateral Agent within 30 days after
the date on which the Inventory or Equipment is moved to such new location, so
long as such new location is within the continental United States, and so long
as, at the time of such written notification, Debtors provide or authorize, as
applicable, any financing statements or fixture filings necessary to perfect and
continue perfected Collateral Agent’s security interests in such assets and also
provide to Collateral Agent a Collateral Access Agreement with respect to such
new location, if such assets have a book value in excess of $250,000 (when
aggregated with all other Collateral at the same location).

 

4.3.         Title to Equipment.  Upon Collateral Agent’s request, deliver to
Collateral Agent, properly endorsed, any and all evidences of ownership of,
certificates of title, or applications for title to any items of Equipment.

 

4.4.         Maintenance of Equipment.  Keep and maintain the Equipment in good
operating condition and repair (ordinary wear and tear excepted), and make all
necessary replacements thereto so that the value and operating efficiency
thereof shall at all times be maintained and preserved.  Except by operation of
law, no Debtor shall permit any item of Equipment to become a fixture to real
estate or an accession to other property, and the Equipment is now and shall at
all times remain personal property.

 

4.5.         Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against any Debtor
or any of such Debtor’s property to be paid in full, before delinquency or
before the expiration of any extension period, except to the extent that the
validity of such assessment or tax shall be the subject of a Permitted Protest. 
Each Debtor shall make due and timely payment or deposit of all taxes,
assessments, or contributions required of it by law, and will deliver to
Collateral Agent upon request an official receipt (or, if an official receipt is
not available, such other documentation as shall be satisfactory to the
Collateral Agent) showing payment thereof.  Each Debtor will make timely payment
or deposit of all tax payments and withholding taxes required of it by
applicable laws, and will, upon request, furnish Collateral Agent with proof
satisfactory to Collateral Agent indicating that each Debtor has made such
payments or deposits, other than assessments or taxes that are the subject of a
Permitted Protest.  Upon request, each Debtor shall deliver satisfactory
evidence of payment of applicable excise taxes in each jurisdictions in which
(a) such Debtor conducts business or is required to pay any such excise tax, (b)
where such Debtor’s failure to pay any such applicable excise tax would result
in a Lien on the properties or assets of such

 

8

--------------------------------------------------------------------------------


 

Debtor, or (c) where such Debtor’s failure to pay any such applicable excise tax
would constitute a Material Adverse Effect.

 

4.6.         Lender Group Expenses.  Such Debtor shall immediately and without
demand reimburse Collateral Agent for all sums expended by Collateral Agent
which constitute Lender Group Expenses and each Debtor hereby authorizes and
approves all advances and payments by Collateral Agent for items constituting
Lender Group Expenses.

 


5.             NEGATIVE COVENANTS.

 

Each Debtor covenants and agrees that until payment in full in cash of the
Secured Obligations, it will not do any of the following without the prior
written consent of the Collateral Agent:

 

5.1.         Change Name.  Except as permitted by Section 7.02 of the Financing
Agreement, change such Debtor’s name, FEIN, business structure, or identity, or
add any new fictitious name.

 

5.2.         Nature of Business; Fiscal Year.  (a) Make any change in the
principal nature of such Debtor’s business, as such business is described in
Section 6.01(l) of the Financing Agreement, or (b) without the prior written
consent of Collateral Agent, which consent shall not unreasonably be withheld,
change the date of its fiscal year.

 

5.3.         Inventory and Equipment with Bailees.  The Inventory and Equipment
shall not at any time now or hereafter be stored with a bailee, warehouseman, or
similar party without Collateral Agent’s prior written consent.

 


6.             EVENTS OF DEFAULT.

 

The occurrence of an “Event of Default” as defined in the Financing Agreement
shall constitute an “Event of Default” under this Agreement.

 


7.             COLLATERAL AGENT’S RIGHTS AND REMEDIES.

 

7.1.         Rights and Remedies.  Upon the occurrence, and during the
continuation, of an Event of Default, the Required Lenders (at their election
but without notice of their election and without demand) may, except to the
extent otherwise expressly provided or required below, authorize and instruct
Collateral Agent to do any one or more of the following on behalf of the Lender
Group (and Collateral Agent, acting upon the instructions of the Required
Lenders, shall do the same on behalf of the Lender Group), all of which are
authorized by each Debtor:

 

(A)           PROCEED DIRECTLY AND AT ONCE, WITHOUT NOTICE, AGAINST ANY DEBTOR
TO COLLECT AND RECOVER THE FULL AMOUNT OR ANY PORTION OF THE SECURED
OBLIGATIONS, WITHOUT FIRST PROCEEDING AGAINST ANY OTHER DEBTOR, OR AGAINST ANY
SECURITY OR COLLATERAL FOR THE SECURED OBLIGATIONS.

 

9

--------------------------------------------------------------------------------


 

(B)           WITHOUT NOTICE TO ANY DEBTOR (SUCH NOTICE BEING EXPRESSLY WAIVED),
AND WITHOUT CONSTITUTING A RETENTION OF ANY COLLATERAL IN SATISFACTION OF AN
OBLIGATION (WITHIN THE MEANING OF THE CODE), SET OFF AND APPLY TO THE SECURED
OBLIGATIONS ANY AND ALL (I) BALANCES AND DEPOSITS OF ANY DEBTOR HELD BY THE
LENDER GROUP (INCLUDING ANY AMOUNTS RECEIVED IN THE BLOCKED ACCOUNT OR ANY
LOCKBOX ACCOUNTS), OR (II) INDEBTEDNESS AT ANY TIME OWING TO OR FOR THE CREDIT
OR THE ACCOUNT OF ANY DEBTOR HELD BY THE LENDER GROUP;

 

(C)           HOLD OR CAUSE TO BE HELD, AS CASH COLLATERAL, ANY AND ALL BALANCES
AND DEPOSITS OF ANY DEBTOR HELD BY THE LENDER GROUP, AND ANY AMOUNTS RECEIVED IN
THE BLOCKED ACCOUNT OR ANY LOCKBOX ACCOUNTS, TO SECURE THE FULL AND FINAL
REPAYMENT IN CASH OF ALL OF THE SECURED OBLIGATIONS;

 

(D)           EXERCISE IN RESPECT OF THE COLLATERAL, IN ADDITION TO OTHER RIGHTS
AND REMEDIES PROVIDED FOR HEREIN AND IN THE FINANCING AGREEMENT AND THE OTHER
LOAN DOCUMENTS OR OTHERWISE AVAILABLE TO IT, ALL THE RIGHTS AND REMEDIES
AVAILABLE TO IT AT LAW (INCLUDING THOSE OF A SECURED PARTY UNDER THE CODE) OR IN
EQUITY.

 

(E)           SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY WITH ACCOUNT DEBTORS
FOR AMOUNTS AND UPON TERMS WHICH COLLATERAL AGENT CONSIDERS ADVISABLE, AND IN
SUCH CASES, COLLATERAL AGENT SHALL CREDIT, OR SHALL CAUSE ADMINISTRATIVE AGENT
TO CREDIT, THE LOAN ACCOUNT WITH ONLY THE NET AMOUNTS RECEIVED BY COLLATERAL
AGENT IN PAYMENT OF SUCH DISPUTED ACCOUNTS AFTER DEDUCTING ALL LENDER GROUP
EXPENSES INCURRED OR EXPENDED IN CONNECTION THEREWITH;

 

(F)            CAUSE EACH DEBTOR TO HOLD ALL RETURNED INVENTORY IN TRUST FOR
COLLATERAL AGENT, SEGREGATE ALL RETURNED INVENTORY FROM ALL OTHER PROPERTY OF
ANY DEBTOR OR IN SUCH DEBTOR’S POSSESSION AND CONSPICUOUSLY LABEL SAID RETURNED
INVENTORY AS THE PROPERTY OF COLLATERAL AGENT;

 

(G)           WITHOUT NOTICE OR DEMAND, MAKE SUCH PAYMENTS AND DO SUCH ACTS AS
COLLATERAL AGENT CONSIDERS NECESSARY OR REASONABLE TO PROTECT ITS SECURITY
INTEREST IN THE COLLATERAL.  EACH DEBTOR AGREES TO ASSEMBLE THE COLLATERAL IF
COLLATERAL AGENT SO REQUIRES, AND TO MAKE THE COLLATERAL AVAILABLE TO COLLATERAL
AGENT AS COLLATERAL AGENT MAY DESIGNATE.  EACH DEBTOR AUTHORIZES COLLATERAL
AGENT TO ENTER THE PREMISES WHERE THE COLLATERAL IS LOCATED, TO TAKE AND
MAINTAIN POSSESSION OF THE COLLATERAL, OR ANY PART OF IT, AND TO PAY, PURCHASE,
CONTEST, OR COMPROMISE ANY ENCUMBRANCE, CHARGE, OR LIEN WHICH IN COLLATERAL
AGENT’S DETERMINATION APPEARS TO BE PRIOR OR SUPERIOR TO ITS SECURITY INTEREST
AND TO PAY ALL EXPENSES INCURRED IN CONNECTION THEREWITH.  WITH RESPECT TO EACH
DEBTOR’S OWNED PREMISES, EACH DEBTOR HEREBY GRANTS COLLATERAL AGENT A LICENSE TO
ENTER INTO POSSESSION OF SUCH PREMISES AND TO OCCUPY THE SAME, WITHOUT CHARGE,
FOR UP TO ONE HUNDRED TWENTY (120) DAYS IN ORDER TO EXERCISE ANY OF COLLATERAL
AGENT’S RIGHTS OR REMEDIES PROVIDED HEREIN, AT LAW, IN EQUITY, OR OTHERWISE;

 

(H)           SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE
FOR SALE, ADVERTISE FOR SALE, AND SELL (IN THE MANNER PROVIDED FOR HEREIN) THE
COLLATERAL.  COLLATERAL AGENT IS HEREBY GRANTED A LICENSE OR OTHER RIGHT TO USE,
WITHOUT CHARGE, EACH DEBTOR’S LABELS, PATENTS, COPYRIGHTS, RIGHTS OF USE OF ANY
NAME, TRADE SECRETS, TRADE NAMES, TRADEMARKS, SERVICE MARKS, AND ADVERTISING
MATTER, OR ANY PROPERTY OF A SIMILAR NATURE, AS IT PERTAINS TO THE

 

10

--------------------------------------------------------------------------------


 

COLLATERAL, IN COMPLETING PRODUCTION OF ADVERTISING FOR SALE AND SELLING ANY
COLLATERAL, AND EACH DEBTOR’S RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE
AGREEMENTS SHALL INURE TO THE LENDER GROUP’S BENEFIT;

 

(I)            SELL ALL OR ANY PART OF THE COLLATERAL AT EITHER A PUBLIC OR
PRIVATE SALE, OR BOTH, BY WAY OF ONE OR MORE CONTRACTS OR TRANSACTIONS, FOR CASH
OR ON TERMS, IN SUCH MANNER AND AT SUCH PLACES (INCLUDING EACH DEBTOR’S
PREMISES) AS COLLATERAL AGENT DETERMINES IS COMMERCIALLY REASONABLE.  IT IS NOT
NECESSARY THAT THE COLLATERAL BE PRESENT AT ANY SUCH SALE.  COLLATERAL AGENT ON
BEHALF OF THE LENDER GROUP SHALL HAVE THE RIGHT UPON ANY SUCH PUBLIC SALE OR
SALES, AND, TO THE EXTENT PERMITTED BY LAW, UPON ANY SUCH PRIVATE SALE OR SALES,
TO PURCHASE THE WHOLE OR ANY PART OF THE COLLATERAL SO SOLD, FREE OF ANY RIGHT
OR EQUITY OF REDEMPTION IN ANY DEBTOR, WHICH RIGHT OR EQUITY IS HEREBY WAIVED OR
RELEASED TO THE EXTENT PERMITTED BY LAW;

 

(J)            COLLATERAL AGENT SHALL GIVE NOTICE OF ANY DISPOSITION OF THE
COLLATERAL AS FOLLOWS:

 

(i) Collateral Agent shall give Debtors and each holder of a security interest
in the Collateral who has filed with Collateral Agent a written request for
notice, a notice in writing of the time and place of public sale, or, if the
sale is a private sale or some other disposition other than a public sale is to
be made of the Collateral, then the time on or after which the private sale or
other disposition is to be made;

 

(ii) The notice shall be personally delivered or mailed, postage prepaid, to
Debtors as provided in Section 12.01 of the Financing Agreement, at least 10
days before the date fixed for the sale, or at least 10 days before the date on
or after which the private sale or other disposition is to be made; no notice
needs to be given prior to the disposition of any portion of the Collateral that
is perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market.  Notice to Persons other than Debtors
claiming an interest in the Collateral, shall be sent to such addresses as they
have furnished in writing to Collateral Agent;

 

(iii) If the sale is to be a public sale, Collateral Agent also shall give
notice of the time and place by publishing a notice one time at least 10 days
before the date of the sale in a newspaper of general circulation in the county
in which the sale is to be held;

 

(K)           BY AN INSTRUMENT IN WRITING, APPOINT A RECEIVER (WHICH TERM SHALL
INCLUDE A RECEIVER AND MANAGER) OF ALL OR ANY PART OF THE COLLATERAL AND MAY
REMOVE OR REPLACE SUCH RECEIVER FROM TIME TO TIME OR MAY INSTITUTE PROCEEDINGS
IN ANY COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF SUCH RECEIVER;

 

(L)            REQUIRE DEBTORS TO ESTABLISH ONE OR MORE LOCKBOX OR OTHER
RESTRICTED ACCOUNTS SATISFACTORY TO COLLATERAL AGENT FOR THE COLLECTION OF
ACCOUNTS, GENERAL INTANGIBLES, OR NEGOTIABLE COLLATERAL;

 

(M)          NOTIFY CUSTOMERS OR ACCOUNT DEBTORS THAT THE ACCOUNTS, GENERAL
INTANGIBLES, OR NEGOTIABLE COLLATERAL HAVE BEEN ASSIGNED TO COLLATERAL AGENT OR
THAT COLLATERAL AGENT HAS A SECURITY INTEREST THEREIN;

 

11

--------------------------------------------------------------------------------


 

(N)           COLLECT THE ACCOUNTS OF DEBTORS, GENERAL INTANGIBLES, AND
NEGOTIABLE COLLATERAL DIRECTLY, AND CHARGE THE COLLECTION COSTS AND EXPENSES AS
LENDER GROUP EXPENSES; BUT, UNLESS AND UNTIL THE COLLATERAL AGENT DOES SO OR
GIVES DEBTORS OTHER WRITTEN INSTRUCTIONS, EACH DEBTOR SHALL COLLECT ALL OF
ACCOUNTS, GENERAL INTANGIBLES, AND NEGOTIABLE COLLATERAL FOR THE LENDER GROUP,
RECEIVE IN TRUST ALL PAYMENTS THEREON AS THE COLLATERAL AGENT’S TRUSTEE, AND
PROMPTLY DELIVER SAID PAYMENTS TO ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE
LENDER GROUP IN THEIR ORIGINAL FORM AS RECEIVED FROM SUCH ACCOUNT DEBTOR;

 

(O)           ANY DEFICIENCY WHICH EXISTS AFTER DISPOSITION OF THE COLLATERAL AS
PROVIDED ABOVE WILL BE PAID PROMPTLY BY DEBTORS UP TO THE MAXIMUM AMOUNT, IF
ANY, OF EACH DEBTOR’S LIABILITY UNDER THE FINANCING AGREEMENT OR ANY OTHER LOAN
DOCUMENT.  ANY EXCESS WILL BE RETURNED TO DEBTORS, WITHOUT INTEREST AND SUBJECT
TO THE RIGHTS OF THIRD PARTIES, BY COLLATERAL AGENT AS PROVIDED IN THE LOAN
DOCUMENTS.

 

Except as required by law, Collateral Agent may take any or all of the foregoing
action without demand, presentment, protest, advertisement or notice of any kind
to or upon Debtors or any other Person.

 

7.2.         Remedies Cumulative.  The rights and remedies of Collateral Agent
and the Lender Group under this Agreement, the Loan Documents, and all other
agreements shall be cumulative.  Collateral Agent and the Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity.  No exercise by Collateral Agent or the Lender
Group of one right or remedy shall be deemed an election, and no waiver by
Collateral Agent or the Lender Group of any Event of Default on any Debtor’s
part shall be deemed a continuing waiver. No delay by Collateral Agent or the
Lender Group shall constitute a waiver, election, or acquiescence by it.

 

8.             TAXES AND EXPENSES REGARDING THE COLLATERAL.  If any Debtor fails
to pay any monies (whether taxes, rents, assessments, insurance premiums, or
otherwise) due to third persons or entities, or fails to make any deposits or
furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, to the extent that Collateral Agent determines
that such failure by such Debtor could have a material adverse effect on the
Lender Group’s security interest in the Collateral, in Collateral Agent’s
discretion and without prior notice to Debtors, Collateral Agent may do any or
all of the following: (a) make payment of the same or any part thereof; (b) set
up, or cause Administrative Agent to set up, such reserves in the Loan Account
as Collateral Agent deems necessary to protect the Lender Group from the
exposure created by such failure; or (c) obtain and maintain insurance policies
insuring such Debtor’s ownership and use of the Collateral, and take any action
with respect to such policies as Collateral Agent deems prudent.  Any amounts
paid or deposited by Collateral Agent shall constitute Lender Group Expenses,
shall immediately become additional Secured Obligations, shall bear interest at
the applicable rate described in the Financing Agreement, and shall be secured
by the Collateral.  Any payments made by Collateral Agent shall not constitute
an agreement by Collateral Agent to make similar payments in the future or a
waiver by Collateral Agent of any Event of Default under this Agreement. 
Collateral Agent need not inquire as to, or contest the validity of, any such
expense, tax, security interest, encumbrance, or lien and the receipt of the
usual official notice for the payment thereof shall be conclusive

 

12

--------------------------------------------------------------------------------


 

evidence that the same was validly due and owing.  Collateral Agent shall use
its reasonable efforts to provide notice to Debtors of any action taken by it
under this Section 8.

 


9.             WAIVERS; INDEMNIFICATION.

 

9.1.         Demand; Protest; etc.  To the extent permitted by law, each Debtor
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees at any time held by Collateral Agent
on which such Debtor may in any way be liable.

 

9.2.         Collateral Agent’s Liability for Collateral.  So long as Collateral
Agent complies with its obligations, if any, under the Code, Collateral Agent
shall not in any way or manner be liable or responsible for:  (a) the
safekeeping of the Collateral; (b) any loss or damage thereto occurring or
arising in any manner or fashion from any cause; (c) any diminution in the value
thereof; or (d) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person.  All risk of loss, damage, or destruction of
the Collateral shall be borne by the Debtors.

 

9.3.         Indemnification.  Each Debtor agrees to defend, indemnify, save,
and hold Collateral Agent and each Lender-Related Person harmless against: (a)
all obligations, demands, claims, and liabilities claimed or asserted by any
other Person, and (b) all losses (including attorneys fees and disbursements) in
any way suffered, incurred, or paid by Collateral Agent or any Lender-Related
Person as a result of or in any way arising out of, following, or consequential
to transactions with Debtors or any Debtor, whether under this Agreement, the
Financing Agreement, or the other Loan Documents, but excluding any obligations,
demands, claims, liabilities, and losses caused by Collateral Agent’s or any
Lender-Related Person’s gross negligence or willful misconduct as determined by
a final judgment of a court of competent jurisdiction.  This provision shall
survive the termination of this Agreement.

 

10.          NOTICES.  All notices and other communications hereunder to
Collateral Agent shall be in writing and shall be mailed, sent or delivered in
accordance with the Financing Agreement and all notices and other communications
hereunder to Debtors shall be in writing and shall be mailed, sent or delivered
in care of Borrower in accordance with the Financing Agreement.

 

11.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

12.          DESTRUCTION OF DEBTORS’ DOCUMENTS.  All written information,
schedules, agings, reports or similar papers delivered to Collateral Agent may
be destroyed or otherwise disposed of by Collateral Agent four (4) months after
they are delivered to or received by Collateral Agent, unless Debtors request,
in writing, the return of said documents, schedules or other papers and makes
arrangements, at Debtors’ expense, for their return.

 

13

--------------------------------------------------------------------------------


 


13.          GENERAL PROVISIONS.

 

13.1.       Effectiveness.  This Agreement shall be binding and deemed effective
when executed by each Debtor and executed by Collateral Agent.

 

13.2.       Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the respective successors and assigns of each of the parties;
provided, however, that no Debtor may assign this Agreement or any rights or
duties hereunder without prior written consent of the Lender Group and any
prohibited assignment shall be absolutely void.  No consent to an assignment by
the Lender Group shall release Debtors from their Secured Obligations.  On
behalf of the Lender Group, Collateral Agent may assign this Agreement and its
rights and duties hereunder and no consent or approval by Debtors is required in
connection with any such assignment.

 

13.3.       Section Headings.  Headings and numbers have been set forth herein
for convenience only.  Unless the contrary is compelled by the context,
everything contained in each section applies equally to this entire Agreement.

 

13.4.       Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against Collateral Agent, the
Lender Group, or the Debtors, whether under any rule of construction or
otherwise.  On the contrary, this Agreement has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of all parties
hereto.

 

13.5.       Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

13.6.       Amendments in Writing.  This Agreement can only be amended by a
writing signed by both Collateral Agent and each Debtor.

 

13.7.       Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

 


13.8.       [INTENTIONALLY OMITTED]

 

13.9.       Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Secured Obligations by any Debtor or the transfer by Debtors to
Collateral Agent or the Lender Group of any property of any Debtor should for
any reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, and other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if Collateral Agent or the Lender
Group is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that Collateral Agent or
the Lender Group is required or elects to repay or restore, and as to all
reasonable costs, expenses, and attorneys fees of Collateral Agent or the Lender
Group related thereto, the liability

 

14

--------------------------------------------------------------------------------


 

of Debtors automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

 

[Signature page follows.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

ELGAR ELECTRONICS CORPORATION,
a California corporation  

 

 

 

 

 

By:

/s/ Joseph A. Stroud

 

 

Name:

Joseph A. Stroud

 

Title:

Chief Financial Officer

 

 

 

 

 

ELGAR HOLDINGS, INC.,
a Delaware corporation    

 

 

 

 

 

By:

/s/ Joseph A. Stroud

 

 

Name:

Joseph A. Stroud

 

Title:

Chief Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

 

ABLECO FINANCE LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kevin Genda

 

 

Name:

Kevin Genda

 

Title:

Senior Vice President

 

S-2

--------------------------------------------------------------------------------